 1   McGREGOR W. SCOTT
     United States Attorney
 2   QUINN HOCHHALTER
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:19-CR-00099-MCE
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   OMAR ISHO,
15                  Defendant.
16

17          On October 24, 2019, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 21 U.S.C. § 853(a), based upon the plea agreement and the stipulation and application for

19 preliminary order of forfeiture entered into between plaintiff and defendant Omar Isho forfeiting to the
20 United States the following property:

21                  a.      2013 GMC Yukon, VIN: 1GKS2CE09DR239291, License Number DISNYCA.
22          Beginning on October 27, 2019, for at least 30 consecutive days, the United States published

23 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

24 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

25 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the
26 validity of their alleged legal interest in the forfeited property.

27          The United States sent direct written notice by certified mail to the following individuals or

28 entities known to have an alleged interest in the above-described property:
                                                        1
29                                                                                           Final Order of Forfeiture

30
 1                   a.     Ashley Isho: A notice letter was sent via certified mail to Ashley Isho at 1243
                            Lauralee Court, Modesto, CA 95350 on November 5, 2019. The envelope was
 2                          returned on November 12, 2019, as “return to sender, not deliverable as addressed,
                            unable to forward”. A notice letter was sent via certified mail to Ashley Isho at
 3                          2304 Quail Meadow Drive, Modesto, CA 95355 on January 9, 2020. The PS Form
                            3811 (certified mail “green card” showing delivery of mail) was signed by Ashley
 4                          Isho on January 11, 2020.
 5                   b.     CarMax Business Services: A notice letter was sent via certified mail to CarMax
                            Business Services at 12800 Tuckahoe Creek Parkway, Richmond, VA 23238 on
 6                          November 5, 2019. The PS Form 3811 (certified mail “green card” showing
                            delivery of mail) was signed on November 8, 2019. A notice letter was sent via
 7                          certified mail to CarMax Business Services at P.O. Box 440609, Kennesaw City,
                            GA 30160 on November 5, 2019. The PS Form 3811 (certified mail “green card”
 8                          showing delivery of mail) was stamped received on November 8, 2019.
 9          The Court has been advised that no third party has filed a claim to the subject property, and the

10 time for any person or entity to file a claim has expired.

11          Accordingly, it is hereby ORDERED and ADJUDGED:

12          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

13 and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), including all right, title, and

14 interest of Omar Isho, Ashley Isho, and CarMax Business Services, whose rights to the above-listed

15 property are hereby extinguished. The above-listed property shall be disposed of according to law.

16          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

17 United States of America.

18          3.      The U.S. Marshals Service shall maintain custody of and control over the subject property

19 until it is disposed of according to law.
20          IT IS SO ORDERED.

21 Dated: March 5, 2020

22

23

24

25
26

27

28
                                                           2
29                                                                                              Final Order of Forfeiture

30
